                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

              UNITED STATES v. MESSIAH ARRINGTON; SBI: 448460E

                                    PETITION FOR
                               WRIT OF HABEAS CORPUS
   I. Messiah Arrington is now confined at Essex County Correctional Facility, 354 Doremus
      Aye, Newark, NJ 07105.
   2. Said individual will be required at NEWARK, New Jersey, before the Hon. Susan D.
      Wigenton, United States District Judge, on Wednesday, March 20, at 3:00 p.m., for a
      Plea Hearing.
A Writ of Habeas Corpus should be issued for that purpose.
DATED: March 6, 2019

                                                    DESTREE1RACE LATZER
                                                              .S. ATTORNEY




                               WRIT OF HABEAS CORPUS
The United States of America to the Essex County Correctional Facility, Newark, New Jersey
WE COMMAND YOU that you have the body of
                                  MESSIAH ARRINGTON
now confined at the Essex County Correctional Facility, Newark, New Jersey, be brought before
the United States District Court, the Hon. Susan D. Wigenton, Martin Luther King, Jr. Federal
Building and Courthouse, 50 Walnut Street, Newark, New Jersey 07102, on Wednesday, March
20, 2019 at 3:00 p.m., so that he may appear for a PLEA HEARING in the above-captioned
matter.
WITNESS the Honorable Susan D. Wigenton
            United States District Judge
            Newark, New Jersey
DATED:                                                       WILLIAM T. WALSH
                                                             Clerk of the U.S. District Court
                                                             f r the District of New Jersey
                                                    Per:
                                                    DeputC1erk          -
